SHARE AND ASSET PURCHASE AGREEMENT among kenlor investments ltd., VIH Aviation Group Ltd., CGSCH Enterprises ltd., VIH Helicopters USA, Inc., Cougar AViation ltd., COugar helicopters inc., BHNA Holdings Inc, Bristow Canada Holdings Inc., Bristow Canadian Real Estate Company Inc., for purposes of Section 10.14, Kenneth Norie, and for purposes of Section 10.15, BRISTOW GROUP INC. DATED AUGUST 31, 2012 TABLE OF CONTENTS Page Article I DEFINITIONS AND TERMS 2 Section 1.1 Definitions 2 Section 1.2 Construction 18 Section 1.3 Schedules and Exhibits 18 Article II PURCHASE AND SALE 18 Section 2.1 The Share Purchase 19 Section 2.2 Purchase and Sale of the Purchased Assets 19 Section 2.3 Excluded Assets of the Business 20 Section 2.4 Assumption of Certain Obligations of the Business 21 Section 2.5 Retained Liabilities of the Business 21 Section 2.6 Consents; Transfers Not Effected Prior to the Closing 22 Section 2.7 Purchase Price 23 Section 2.8 Working Capital; Purchase Price Adjustments 24 Section 2.9 Purchase Price Allocation 26 Section 2.10 Tax Elections 26 Section 2.11 The Closing 27 Section 2.12 Delivery of Transferred Helicopters 29 Article III REPRESENTATIONS AND WARRANTIES OF SELLERS 30 Section 3.1 Organization and Qualification 30 Section 3.2 Corporate Authority; Binding Effect 30 Section 3.3 Organization; Capital Structure 31 Section 3.4 Approvals; Non-Contravention 31 Section 3.5 Permits 32 Section 3.6 Financial Statements; Books and Records 33 Section 3.7 Absence of Certain Changes 33 Section 3.8 No Litigation 33 Section 3.9 Compliance With Laws 34 Section 3.10 Environmental Matters 34 Section 3.11 Material Contracts 34 Section 3.12 Intellectual Property. 36 Section 3.13 Real Property 37 Section 3.14 Employee Benefits Plans 38 Section 3.15 Taxes 40 Section 3.16 Affiliate Transactions 43 Section 3.17 Brokers 43 Section 3.18 Employee Relations and Agreements 43 Section 3.19 Title to Assets; Personal Property 44 Section 3.20 Entire Business; Sufficiency of Assets 46 Section 3.21 Customers and Suppliers 46 Section 3.22 Insurance 47 Section 3.23 Third-Party Approvals 47 Section 3.24 No Indebtedness 47 Section 3.25 Aircraft Operations 47 Section 3.26 Regulatory Approvals 48 Section 3.27 Pre-Closing Reorganization 49 Section 3.28 Solvency 49 Article IV REPRESENTATIONS AND WARRANTIES OF PURCHASERS 49 Section 4.1 Organization and Qualification 49 Section 4.2 Corporate Authority 50 Section 4.3 Non-Contravention 50 Section 4.4 Third-Party Approvals; Governmental Approvals 50 Section 4.5 No Litigation 51 Section 4.6 Financing 51 Section 4.7 Knowledge of Purchasers 51 Article V COVENANTS 51 Section 5.1 Information and Documents 51 Section 5.2 Conduct of Business 52 Section 5.3 Efforts; Certain Governmental Matters 55 Section 5.4 Employee Matters 57 Section 5.5 Bulk Transfer Laws 57 Section 5.6 Post-Closing Information 57 Section 5.7 Insurance 58 Section 5.8 Intercompany Accounts 58 Section 5.9 Indemnification of Officers and Directors 59 Section 5.10 Financing 59 Section 5.11 Exclusive Dealings 61 Section 5.12 Technical Inspection 62 Section 5.13 Acceptance Flight 62 Section 5.14 Title and Risk of Loss 63 Section 5.15 Privacy Matters 63 Section 5.16 Treatment of Earn-out Payment 65 Section 5.17 Quality, Safety and Standards Audit 65 Section 5.18 Pre-Closing TAP Costs 65 Section 5.19 Transfer of Excluded Business 66 Article VI TAX MATTERS 66 Section 6.1 Allocation of Taxes 66 Section 6.2 Allocation of Straddle Period Tax Items 66 Section 6.3 Responsibility for Preparation and Filing of Tax Returns 67 Section 6.4 Tax Proceedings 67 Section 6.5 Indemnification 68 Section 6.6 Transfer Taxes 68 Section 6.7 Tax Sharing Agreements 69 Section 6.8 Assistance and Cooperation in Tax Matters 69 Section 6.9 Survival 69 Section 6.10 Adjustment 69 Section 6.11 Withholding 70 Section 6.12 Tax Treatment 70 Article VII CONDITIONS TO THE CLOSING 70 Section 7.1 Conditions to Obligations of Purchasers and Sellers 70 Section 7.2 Conditions to the Obligations of Purchasers 70 Section 7.3 Conditions to the Obligations of Sellers 72 Article VIII SURVIVAL; INDEMNIFICATION 72 Section 8.1 Survival Periods 72 Section 8.2 Indemnification 73 Section 8.3 Claims 74 Section 8.4 Limitation of Liability 75 Section 8.5 Third-Party Claims. 76 Section 8.6 Claims and Payment; Treatment of Payments 77 Section 8.7 Tax Matters 77 Article IX TERMINATION 77 Section 9.1 Termination 77 Section 9.2 Payment to Sellers 78 Section 9.3 Effect of Termination 79 Article X MISCELLANEOUS 79 Section 10.1 Notices 79 Section 10.2 Amendment; Waiver 80 Section 10.3 Assignment 80 Section 10.4 Entire Agreement 81 Section 10.5 Parties in Interest 81 Section 10.6 Public Disclosure 81 Section 10.7 Expenses 81 Section 10.8 Governing Law; Jurisdiction; Waiver of Jury Trial 81 Section 10.9 Counterparts 82 Section 10.10 Headings 82 Section 10.11 No Strict Construction 82 Section 10.12 Severability 82 Section 10.13 Specific Performance 83 Section 10.14 VIH Guarantee 83 Section 10.15 Bristow Guarantee 83 EXHIBITS Exhibit A-1 Form of Amended and Restated Articles of Incorporation of the Company Exhibit A-2 Form of Amended and Restated Bylaws of the Company Exhibit B Form of Shareholders Agreement Exhibit C Form of Lease for Transferred Helicopters Exhibit D Form of Facilities Lease Exhibit E Form of Maintenance Support Services Agreement Exhibit F-1 Form of Indemnity Escrow Agreement Exhibit F-2 Form of Aircraft Escrow Agreement Exhibit G Calculation of the Earn-out Payment Exhibit H Aircraft Schedule Exhibit I Form of Transition Services Agreement Exhibit J Pre-Closing Reorganization Exhibit K Form of Tax Residency Certificate SHARE AND ASSET PURCHASE AGREEMENT This Share and Asset Purchase Agreement (this “Agreement”) is made and entered into this 31st day of August, 2012, among Kenlor Investments Ltd., a company organized under the laws of British Columbia (“Kenlor”), VIH Aviation Group, Ltd., a company organized under the laws of British Columbia (“VIH Aviation”), VIH Helicopters USA, Inc., a company organized under the laws of Idaho (“VIH Helicopters”), CGSCH Enterprises Ltd., a company organized under the laws of British Columbia (“CGSCH,” and, together with Kenlor, VIH Aviation and VIH Helicopters, the “Asset Sellers”) and Cougar Aviation Ltd., a company organized under the laws of Nova Scotia (“Cougar Aviation,” and, together with the Asset Sellers, “Sellers”), Cougar Helicopters Inc., a company organized under the laws of Canada (the “Company”), BHNA Holdings Inc., a company organized under the laws of Delaware (“Asset Purchaser”), Bristow Canada Holdings Inc., a company organized under the laws of British Columbia (“Share Purchaser”), and Bristow Canadian Real Estate Company Inc., a company organized under the laws of British Columbia (“Real Estate Purchaser,” and together with Asset Purchaser and
